 327 NLRB No. 1911NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Essential Fuels, Inc. and Local Union 6105, UnitedMine Workers of America, AFLŒCIO and In-ternational Union, United Mine Workers ofAmerica, AFLŒCIO. Cases 9ŒCAŒ36250Œ1 and9ŒCAŒ36250Œ2March 31, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS HURTGENAND BRAMEUpon charges filed by Local 6105, United MineWorkers of America, AFLŒCIO (Local 6105) in Case 9ŒCAŒ36250Œ1 on September 8, 1998, and by the Interna-tional Union, United Mine Workers of America, AFLŒCIO (the International Union or the Union) in Case 9Œ
CAŒ36250Œ2 on September 17, 1998, the General
Counsel of the National Labor Relations Board issued an
order consolidating cases, consolidated complaint andnotice of hearing on November 10, 1998, againstEssential Fuels, Inc., the Respondent, alleging that it hasviolated Section 8(a)(1) and (5) of the National LaborRelations Act.  Although properly served copies of thecharges and consolidated complaint, the Respondentfailed to file an answer.On March 3, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On March 5,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the consolidated complaint af-firmatively notes that unless an answer is filed within 14days of service, all the allegations in the consolidated
complaint will be considered admitted.  Further, the un-disputed allegations in the Motion for Summary Judgment disclose that the Region, by letter dated February 11,1999, notified the Respondent that unless an answer were
received by February 22, 1999, a Motion for Summary
Judgment would be filed.1In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,has been engaged in the mining of coal at a minesite lo-cated in Raleigh County, West Virginia.  During the 12-month period preceding the issuance of the consolidated
complaint, the Respondent, in conducting its business
operations described above, performed services within
the State of West Virginia valued in excess of $50,000for Mid-Atlantic Resources Corporation.  Also, duringthat same period, Mid-Atlantic Resources Corporation
has been engaged in the mining and sale of coal and sold
and shipped goods valued in excess of $50,000 directly
from its West Virginia locations to points outside the
State of West Virginia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that Local 6105 and the International
Union are labor organizations within the meaning of
Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent (the unit)constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All employees of [Respondent] engaged in the produc-tion of coal, including removal of overburden and coalwaste, preparation, processing, and cleaning of coal,
repair and maintenance work normally performed atthe mine site and maintenance of gob piles excludingall professional employees, guards and supervisors asdefined in the Act.                                                       1 The General Counsel™s memorandum in support of the motionnoted, that a copy of the February 11, 1999 letter was sent by regularmail to the attorney representing the Respondent in its Chapter 11bankruptcy proceedings.  It is well established, however, that the insti-tution of bankruptcy proceedings does not deprive the Board of juris-diction or authority to entertain and process an unfair labor practicecase to its final disposition.  Board proceedings fall within the excep-tion to the automatic stay provision for proceedings by a governmentalunit to enforce its police or regulatory powers.  See Phoenix Co., 274NLRB 995 (1985). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2Since about January 9, 1997, and at all material times,the International Union has been the designated exclu-sive collective-bargaining representative of the unit andsince that date has been recognized as such representa-tive by the Respondent.  This recognition has been em-bodied in a collective-bargaining agreement between theRespondent and the International Union which is effec-tive from February 1, 1997, to January 31, 2002.At all material times since about January 9, 1997,based on Section 9(a) of the Act, the Union has been theexclusive collective-bargaining representative of the unit.Since about March 1998, the Respondent has failed tocontinue in full force and effect all the terms and condi-tions of the agreement described above by failing to pro-vide health insurance benefits pursuant to article XVII(a)of the agreement; failing to provide 401(k) plan pensionbenefits in accordance with article XVII(c) of theagreement; and failing to withhold selective strike as-sessments from employees™ pay and remit such with-holdings to the International Union in accordance witharticle XIII of the  agreement.Although the terms and conditions of employment de-scribed above are mandatory subjects for the purpose ofcollective bargaining, the Respondent has engaged in the
conduct described above without the International Un-ion™s consent.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the exclusive collective-bargaining representative of
its employees, and has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(1), (5), and (d) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(5)
and (1) by failing since March 1998 to continue in fullforce and effect the terms and conditions of the 1997-2002 agreement, by failing to provide health insurance
benefits and 401(k) plan pension benefits pursuant to
articles XVII(a) and (c) of the agreement, we shall orderthe Respondent to comply with the terms and conditionsof the 1997-2002 agreement, and to make whole its unit
employees by making all contractually required health
insurance benefits and 401K plan pension benefits pay-ments or contributions, including any additional amountsapplicable to such delinquent payments as determined
pursuant to Merryweather Optical Co., 240 NLRB 1213,1216 (1979).  In addition, the Respondent shall reim-burse unit employees for any expenses ensuing from itsfailure to make such required payments or contributions,
as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2. (1980), enfd. 661 F.2d 940 (9th Cir. 1981),such amounts to be computed in the manner set forth inOgle Protection Service, 183 NLRB 632 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as prescribedin New Horizons for the Retarded, 283 NLRB 1173(1987).2Furthermore, having found that the Respondent vio-lated Section 8(a)(5) and (1) by failing since March1998, to withhold selective strike assessments from em-ployees™ pay and remit such withholdings to the Union inaccordance with article XIII of the 1997-2002 agreement,
we shall order the Respondent to withhold the assess-ments and remit such withholdings to the Union as re-quired by the 1997-2002 agreement, and to reimburse theUnion for its failure to do so, with interest as prescribed
in New Horizons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Essential Fuels, Inc., Raleigh County, WestVirginia, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Failing to bargain with the International Union,United Mine Workers of America, AFLŒCIO as the ex-clusive representative of the employees in the appropriateunit set forth below, by failing and refusing to continue
in full force and effect the terms and conditions of the
1997Œ2002 agreement by failing to provide health insur-ance benefits and 401(k) plan pension benefits paymentsor contributions and failing to withhold selective strike
assessments from the pay of employees who have
authorized withholding and remit such withholdings to
the Union pursuant to articles XVII(c) and (a) and XIII
of the agreement.  The unit is:All employees of [Respondent] engaged in the produc-tion of coal, including removal of overburden and coalwaste, preparation, processing, and cleaning of coal,repair and maintenance work normally performed at
the mine site and maintenance of gob piles excluding
all professional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.                                                       2 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer™s delin-quent contributions during the period of the delinquency, the respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the respondent other-wise owes the fund. ESSENTIAL FUELS, INC.3(a) Comply with the terms and conditions of the 1997Œ2002  agreement  by  making   all  contractually  requiredhealth insurance benefits and 401(k) plan pension bene-fits payments or contributions retroactive to March 1998,and make whole the unit employees for any loss of bene-fits or expenses ensuing from its failure, since March1998, to provide these benefits pursuant to articles
XVII(c) and (a) of the agreement, with interest, as set
forth in the remedy section of this decision.(b) Withhold and remit authorized union selectivestrike assessments from employees™ pay as required bythe 1997Œ2002 agreement since March 1998, and reim-burse the Union for its failure to do so, with interest, inthe manner set forth in the remedy section of this deci-sion.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Within 14 days after service by the Region, post atits facility in Raleigh County, West Virginia, copies ofthe attached notice marked ﬁAppendix.ﬂ3  Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent™s
authorized representative, shall be posted by the Respon-dent and maintained for 60 consecutive days in con-spicuous places including all places where notices toemployees are customarily posted.  Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced or covered by any othermaterial.  In the event that, during the pendency of theseproceedings, the Respondent has gone out of business orclosed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, acopy of the notice to all current employees and former
employees employed by the Respondent at any time
since March 1998.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂtesting to the steps that the Respondent has taken to comply.   Dated, Washington, D.C.   March 31, 1999John  C. Truesdale,                        ChairmanPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail to bargain with the InternationalUnion, United Mine Workers of America, AFLŒCIO asthe exclusive representative of the employees in the ap-propriate unit set forth below, by failing and refusing tocontinue in full force and effect the terms and conditions
of the 1997Œ2002 agreement by failing to provide health
insurance benefits and 401(k) plan pension benefits
payments or contributions and failing to withhold selec-tive strike assessments from the pay of employees whohave authorized withholding and remit such withholdings
to the Union pursuant to articles XVII(c) and (a) and XIII
of the agreement.  The unit is:All of our employees engaged in the production ofcoal, including removal of overburden and coal waste,preparation, processing, and cleaning of coal, repair
and maintenance work normally performed at the mine
site and maintenance of gob piles excluding all profes-sional employees, guards and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4WE WILL comply with the terms and conditions of the1997Œ2002 agreement by making all contractually re-quired health insurance benefits and 401(k) plan pensionbenefits payments or contributions retroactive to March
1998, and WE WILL make whole the unit employees forany loss of benefits or expenses ensuing from our failure,since March 1998, to provide these benefits pursuant toarticles XVII(c) and (a) of the 1997Œ2002 agreement,with interest.WE WILL withhold and remit authorized union selectivestrike assessments from employees™ pay as required bythe 1997Œ2002 agreement since March 1998 and reim-burse the Union for our failure to do so, with interest.ESSENTIAL FUELS, INC.